DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendments/Response dated 6/17/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 5, 7-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Parkhurst et al (US 2005/0008608 hereafter Parkhurst) in view of Yoshie et al (JP 10-102378 hereafter Yoshie).
Parkhurst discloses a method comprising applying to a textile material an odor control material where the material can comprise a urethane compound like an isocyanate compound, a metal oxide and a softener, allowing the mixture to cure on the textile and thereby controlling the odor of the material [abstract, Table 1. 0076, 0099, Example 23].  The metal oxide can include magnesium [Table 1].  
The reference discloses a method of reducing an odor comprising applying a metal oxide, urethane and softener to e textile, but is silent to the form of the composition as a dispersion. Such a form can be seen in the Yoshie patent as commonly applicable in the art.
Yoshie teaches a composition comprising a urethane component, metal oxide where the composition has a deodorant property (abstract). The metal oxide can be zinc or titanium (claims). The urethane component is a binder resin (claims). The composition is applied to textile fabrics (claims, examples). The resin binder is a blocked isocyante in the form of a dispersion (Example 1-7). The binder can be present below 10% (0024). The metal oxide are present from 0.5 to 5% (0019). It would have been obvious to apply the materials of Parkhurst as a dispersion as seen in Yoshie as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art in order to reduce malodors in textiles.  It would have been obvious to apply the formulation of Parkhurst as a dispersion to the textile as seen in Yoshie as it would have been the simplest means of application to the textiles.  As the formulation solve the same problem, it would have been an obvious combination to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. Applicant argues that the combination of the prior art would not have been able to block or neutralize isovaleric acids and thus cannot render obvious the claims.  
Regarding this argument it remains the position of the Examiner that the combination of Parkhurst and Yoshie continue to meet the limitations of the instant claims. The claims require applying to a textile fabric a comprising a urethane, metal oxide, curing the compositions and thereby odor control being imparted to the textile. Parkhurst discloses a method comprising applying a composition comprising a urethane and a metal oxide to a textile, curing said mixture and thereby imparting odor control.  Applicant argues that the prior art would not block or neutralize a specific compound, however such a compound is not claimed or required by the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., neutralizing isovaleric acid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that the odor control of the prior art is not chemical in nature, however, again, this is not a claimed limitation.  Applicant argues that the prior art is silent to pH adjustment, however the pH adjustment is merely a listed ingredient in a Markush group listed in the alternative for further inclusion in the composition. The prior art combination discloses the alternative component of a softener which meets the limitation of the claims.  With these aspects in mind it would have been obvious to combine the prior art in order to reduce malodors in textiles.  It would have been obvious to apply the formulation of Parkhurst as a dispersion to the textile as seen in Yoshie as it would have been the simplest means of application to the textiles.  As the formulation solve the same problem, it would have been an obvious combination to one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618